                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE GODOY,                                     Case No. 18-cv-06650-HSG
                                   8                    Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE AMENDED
                                   9             v.                                         COMPLAINT; DENYING REUQEST
                                                                                            FOR INJUNCTION AND TRO
                                  10     EDMUND GERRY BROWN, et al.,
                                                                                            Re: Dkt. No. 17
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 1, 2018, Plaintiff, an inmate at the California Substance Abuse Treatment

                                  14   Facility proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983

                                  15   complaining of events that took place at the Correctional Training Facility, the California Institute

                                  16   for Men, and Mule Creek State Prison—all places where Plaintiff was previously incarcerated.

                                  17   Dkt. No. 1. On January 29, 2019, the Court reviewed the complaint and dismissed it with leave to

                                  18   amend, noting various deficiencies such as the joinder of unrelated claims, Plaintiff’s failure to

                                  19   state his allegations clearly, and improper joinder of multiple plaintiffs. Dkt. No. 9. Pursuant to

                                  20   Plaintiff’s request, the Court has twice extended the deadline for Plaintiff to file his amended

                                  21   complaint. Dkt. Nos. 12, 16. The current deadline for Plaintiff to file his amended complaint is

                                  22   May 29, 2019. Dkt. No. 16.

                                  23          Now pending before the Court is Plaintiff’s request for a 90-day extension of time to file

                                  24   his amended complaint, and his request for an injunction or temporary restraining order

                                  25   transferring him to a prison facility with a functional law library and closer to his family and

                                  26   friends. Dkt. No. 17. Plaintiff alleges that he has been unable to prepare his amended complaint

                                  27   because he has been given very limited access to the law library and, when allowed to access the

                                  28   law library, he has had limited access to the Lexis-Nexis computer terminals. He further alleges
                                   1   that he has been threatened with physical violence by one of the inmate clerks assigned to the law

                                   2   library and therefore is no longer comfortable using the law library. See id.

                                   3           The Court will grant Plaintiff a final extension of time to file his amended complaint.

                                   4   Plaintiff shall file his amended complaint by August 23, 2019. No further extensions of time

                                   5   will be granted. The Court notes that many of the deficiencies in Plaintiff’s complaint do not

                                   6   require legal research to rectify. For example, complying with the requirements set forth in Rule

                                   7   20 of the Federal Rules of Civil Procedure does not require Plaintiff to conduct legal research.

                                   8   Compliance with Rule 20 requires Plaintiff to chose which related claims he would like to pursue

                                   9   in this action, and to list only those claims in the amended complaint.

                                  10          Plaintiff’s request for an injunction or temporary restraining order transferring him to a

                                  11   prison facility with a functional law library and closer to his family and friends is DENIED for the

                                  12   following reasons.
Northern District of California
 United States District Court




                                  13          First, prior to granting a preliminary injunction, notice to the adverse party is required. See

                                  14   Fed. R. Civ. P. 65(a)(1). Therefore, a motion for preliminary injunction cannot be decided until

                                  15   the parties to the action are served. See Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983). Here,

                                  16   the complaint has been dismissed with leave to amend and no parties have yet been served. A

                                  17   TRO may be granted without written or oral notice to the adverse party or that party’s attorney

                                  18   only if: (1) it clearly appears from specific facts shown by affidavit or by the verified complaint

                                  19   that immediate and irreparable injury, loss or damage will result to the applicant before the

                                  20   adverse party or the party’s attorney can be heard in opposition, and (2) the applicant’s attorney

                                  21   certifies in writing the efforts, if any, which have been made to give notice and the reasons

                                  22   supporting the claim that notice should not be required. See Fed. R. Civ. P. 65(b). Plaintiff has

                                  23   failed to satisfy either of these requirements.

                                  24          Second, a preliminary injunction is appropriate when it grants relief of the same nature as

                                  25   that to be finally granted. Pacific Radiation Oncology, LLC v. Queen’s Medical Center, 810 F.3d

                                  26   631, 636 (9th Cir. 2015). Here, it is not yet certain what relief this action seeks because there is no

                                  27   operative complaint.

                                  28          Accordingly, the request for injunctive relief or a temporary restraining order is DENIED.
                                                                                         2
                                   1        This order terminates Dkt. No. 17.

                                   2        IT IS SO ORDERED.

                                   3   Dated: 5/28/2019

                                   4                                             ______________________________________
                                                                                 HAYWOOD S. GILLIAM, JR.
                                   5                                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 3
